Xinhua Financial Network  Ltd.
2003-5 Vicwood Plaza
199 Des Voeux Road Central
Hong Kong







October 28, 2005

Nutra Pharma Corp.

3473 High Ridge Road

Boynton Beach, Florida 33426




Gentlemen:




Reference is made to the Agreement, dated September 30, 2005, between Xinhua
Financial Network Ltd. (“XFN”) and Nutra Pharma Corp. (the “Company”).  




Based upon the foregoing, we are pleased to set forth the terms of the retention
of XFN by the Company.




1.

XFN will assist the Company as the Company’s non-exclusive consultant in
connection with the following proposed activities:




(a)

introduce the Company to potential strategic and operational partners, as well
as suppliers, manufacturers, customers, and other relationships in The People’s
Republic of China (“China”) and elsewhere in Asia; and




(b)

otherwise assist the Company with advancing it’s the business objectives of the
Company in China and elsewhere in Asia.  




2.

In connection with XFN’s activities on the Company’s behalf, XFN will
familiarize itself with the business, operations, properties, financial
condition, and prospects of the Company.  In connection with its role as the
Company’s advisor, XFN would expect its services to include such additional
advisory and related services as may be mutually agreed upon by XFN and the
Company.  The retention by the Company of XFN as consultant and advisor as
heretofore described shall be for a period beginning on the date of this letter
until October 28, 2006 (the “Term”), subject to Paragraph 7 below.




3.

In connection with XFN’s activities on the Company’s behalf, the Company will
cooperate with XFN and will furnish XFN with all information and data concerning
the Company (the “Information”) which XFN deems appropriate and will request
that the Company provide XFN with access to the Company’s officers, directors,
employees, independent accountants, and legal counsel.  The Company further
represents and warrants that any projections provided by it to XFN will have
been prepared in good faith and will be based upon assumptions which, in light
of the circumstances under which they are made, are reasonable.  The Company
acknowledges and agrees that, in rendering its services hereunder, XFN will be
using and relying on the Information without independent verification thereof by
XFN or independent appraisal by XFN of any of the Company’s assets.  XFN does
not assume responsibility for any information regarding the Company.  Any advice
rendered by XFN pursuant to this Agreement may not be disclosed publicly, except
to the Company, without our prior written consent.




4.

In consideration of its services pursuant to this Agreement, XFN shall be
entitled to receive, and the Company agrees to pay XFN, such compensation as to
which the parties shall agree in writing from time to time.  Notwithstanding the
foregoing, the parties anticipate that such compensation will be on the revenue
of a mutually agreeable allocation of revenue based upon, among other things,
the nature of the transaction in question, the amount, difficulty, and nature of
the services performed by XFN, and other consideration, including, without
limitation, economic consideration.  The terms of any compensation that XFN and
the Company agree upon shall be memorialized in writing and executed by an
officer of each of XFN and the Company and attached to this letter and such
terms shall be incorporated herein and made a part hereof.




5.

XFN shall be responsible for expenses incurred thereby in connection with its
retention hereunder.




6.

the Company agrees to indemnify XFN in accordance with the indemnification
provisions (the “Indemnification Provisions”) attached to this Agreement as
Annex A, which Indemnification Provisions are incorporated herein and made a
part hereof.




7.

This Agreement shall terminate at the expiry of the Term.  The parties agree to
use good faith in negotiating to renew an agreement on terms substantially
similar to the terms set out in this Agreement or any other terms that may be
agreed between them prior to expiry of the Term.  During the Term either party
hereto may terminate this Agreement at any time upon 30 days’ prior written
notice, without liability or continuing obligation, except as set forth in the
following sentence.  Neither termination of this Agreement nor completion of the
assignment contemplated hereby shall affect: (i) any compensation earned by XFN
up to the date of termination or completion, as the case may be, including the
entirety of the consulting fees referenced in Paragraph 3 hereof; (ii) the
reimbursement of expenses incurred by XFN up to the date of termination or
completion, as the case may be, (iii) the provisions of Paragraphs 3 through 7
of this Agreement and (iv) the Indemnification Provisions attached as Annex A
hereto which are incorporated herein, all of which shall remain operative and in
full force and effect.




8.

The validity and interpretation of this Agreement shall be governed by the law
of the State of New York applicable to agreements made and to be fully performed
therein. The Company irrevocably submits to the jurisdiction of any court of the
State of New York or the United States District Court located in New York, New
York, for the purpose of any suit, action, or other proceeding arising out of
this Agreement, or any of the agreements or transactions contemplated hereby,
which is brought by or against the Company and (i) hereby irrevocably agrees
that all claims in respect of any such suit, action, or proceeding may be heard
and determined in any such court and (ii) to the extent that the Company has
acquired, or hereafter may acquire, any immunity from jurisdiction of any such
court or from any legal process therein, the Company hereby waives, to the
fullest extent permitted by law, such immunity.  The Company hereby waives, and
agrees not to assert in any such suit, action, or proceeding, in each case, to
the fullest extent permitted by applicable law, any claim that (a) the Company
is not personally subject to the jurisdiction of any such court, (b) the Company
is immune from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution, or otherwise) with
respect to the Company’s property or (c) any such suit, action, or proceeding is
brought in an inconvenient forum.




9.

The benefits of this Agreement shall inure to the respective successors and
assigns of the parties hereto and of the indemnified parties hereunder and their
successors and assigns and representatives, and the obligations and liabilities
assumed in this Agreement by the parties hereto shall be binding upon their
respective successors and assigns.




10.

For the convenience of the parties hereto, any number of counterparts of this
Agreement may be executed by the parties hereto.  Each such counterpart shall
be, and shall be deemed to be, an original instrument, but all such counterparts
taken together shall constitute one and the same Agreement.  This Agreement may
not be modified or amended except in writing signed by the parties hereto.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





October 28, 2005

Page










If the foregoing correctly sets forth our Agreement, please sign the enclosed
copy of this letter in the space provided and return it to us.




Very truly yours,




XINHUA FINANCIAL NETWORK LTD.










By:  /s/ Gordon Lau



      Name:  Gordon Lau



      Title:  CFO






Confirmed and Agreed to as of

this 28th day of October 2005




NUTRA PHARMA CORP.










By:  Rik J Deitsch

      Name: Rik J Deitsch

      Title:  President / CEO














October 28, 2005

Page










Annex A











October 28, 2005

Page










INDEMNIFICATION PROVISIONS










Nutra Pharma Corp. (“the Company”), agrees to indemnify and hold harmless Xinhua
Financial Network Ltd. (“XFN”) against any and all losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses, and
disbursements (and any and all actions, suits, proceedings, and investigations
in respect thereof and any and all legal and other costs, expenses, and
disbursements in giving testimony or furnishing documents in response to a
subpoena or otherwise), including, without limitation the costs, expenses, and
disbursements, as and when incurred, of investigating, preparing, or defending
any such action, suit, proceeding, or investigation (whether or not in
connection with litigation in which XFN is a party), directly or indirectly,
caused by, relating to, based upon, arising out of, or in connection with XFN’s
acting for the Company, including, without limitation, any act or omission by
XFN in connection with its acceptance of or the performance or non-performance
of its obligations under the letter agreement dated October 28, 2005, between
XFN and the Company, as it may be amended from time to time (the “Agreement”);
provided, however, such indemnity agreement shall not apply to any portion of
any such loss, claim, damage, obligation, penalty, judgment, award, liability,
cost, expense, or disbursement to the extent it is found in a final judgment by
a court of competent jurisdiction (not subject to further appeal) to have
resulted primarily and directly from the willful misconduct of XFN. The Company
also agrees that XFN shall not have any liability (whether direct or indirect,
in contract or tort or otherwise) to the Company for or in connection with the
engagement of XFN, except to the extent that any such liability is found in a
final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from XFN’s willful misconduct.




These Indemnification Provisions shall be in addition to any liability which the
Company may otherwise have to XFN or the persons indemnified below in this
sentence and shall extend to the following: XFN, its affiliated entities,
directors, officers, employees, legal counsel, agents, and controlling persons
(within the meaning of the federal securities laws).  All references to XFN in
these Indemnification Provisions shall be understood to include any and all of
the foregoing.




If any action, suit, proceeding, or investigation is commenced, as to which XFN
proposes to demand indemnification, it shall notify the Company with reasonable
promptness; provided, however, that any failure by XFN to notify the Company
shall not relieve the Company from its obligations hereunder.  XFN shall have
the right to retain counsel of its own choice to represent it, and the Company
shall pay the fees, expenses, and disbursements of such counsel; and such
counsel shall, to extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company.  The
Company shall be liable for any settlement of any claim against XFN made with
the Company’s written consent, which consent shall not be unreasonably withheld.
 The Company shall not, without the prior written consent of XFN, settle or
compromise any claim, or permit a default or consent to the entry of any
judgment in respect thereof, unless such settlement, compromise, or consent
includes, as an unconditional term thereof, the giving by the claimant to XFN of
an unconditional release from all liability in respect of such claim.




In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made, but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and XFN, on the other hand, shall contribute
to the losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses, and disbursements to which the indemnified persons
may be subject in accordance with the relative benefits received by the Company,
on the one hand, and XFN, on the other hand, and also the relative fault of the
Company, on the one hand, and XFN on the other hand, in connection with the
statements, acts, or omissions which resulted in such losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses, or
disbursements and the relevant equitable considerations shall also be
considered.  No person found liable for a fraudulent misrepresentation shall be
entitled to contribution from any person who is not also found liable for such
fraudulent misrepresentation.  Notwithstanding the foregoing, XFN shall not be
obligated to contribute any amount hereunder that exceeds the amount of fees
previously received by XFN pursuant to the Agreement.




Neither termination nor completion of the engagement of XFN referred to above
shall affect these Indemnification Provisions which shall then remain operative
and in full force and effect.



